DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose the recited combination of elements, including providing, by the processing system, information to the remote system for identifying the source of the interference, wherein the communication device is one of a plurality of mobile devices selected by the remote system, wherein the remote system receives a plurality of reports of similar spectral profiles detected by the plurality of mobile devices respectively, each of the plurality of reports corresponding to a different vantage point of a mobile device of the plurality of mobile devices, and wherein the remote system determines a location of the source of the interference based on the reports and the different vantage points, as in claims 1 and 15; and determining, by the processing system, a location of the source of the interference based on a plurality of reports of similar spectral profiles detected by the plurality of mobile devices respectively, each of the plurality of reports corresponding to a different vantage point of a mobile device of the plurality of mobile devices, as in claim 8.  Furthermore, the terminal disclaimer filed on 5/4/22 overcomes the double-patenting rejection in the Office action dated 2/10/22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917. The examiner can normally be reached weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646